IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE           FILED
                               MAY 1997 SESSION
                                                          July 30, 1997

                                                        Cecil W. Crowson
                                      )
                                                     Appellate Court Clerk
STATE OF TENNESSEE,                   )
                                      ) C.C.A. No. 01C01-9510-CR-00355
      Appellee,                       )
                                      ) Davidson County
V.                                    )
                                      )
ALTHEA MYERS,                         ) Honorable J. Randall Wyatt, Judge
SAMUEL MYERS,                         )
                                      ) (Possession for sale or delivery of
      Appellants.                     ) over 26 grams of cocaine
                                      ) possession of drug paraphernalia)
                                      )



FOR THE APPELLANTS:                   FOR THE APPELLEE:

Althea Myers:                         Charles W. Burson
William C. Roberts, Jr.               Attorney General & Reporter
Attorney at Law
404 James Robertson Parkway           Karen M. Yacuzzo
Suite 1502                            Assistant Attorney General
Nashville, TN 37201                   Criminal Justice Division
                                      450 James Robertson Parkway
                                      Nashville, TN 37243-0493
Samuel Myers
Gregory D. Smith                      Victor S. Johnson III
Attorney at Law                       District Attorney General
One Public Square, Suite 321
Clarksville, TN 37040                 Cheryl Blackburn
                                      Assistant District Attorney General
                                      Washington Square, Suite 500
                                      222-2nd Avenue North
                                      Nashville, TN 37201-1649




OPINION FILED: __________________


AFFIRMED (ALTHEA MYERS)
APPEAL DISMISSED (SAMUEL MYERS)

JERRY L. SMITH
Judge
                                          OPINION


        Appellant Althea Myers was convicted of possession with intent to deliver

or sell twenty-six grams or more of a controlled substance containing cocaine

and possession with intent to use unlawful drug paraphernalia. She was

sentenced to serve sixty days and then be placed in the Community Corrections

Program for five years.



        On appeal, Althea Myers alleges that the evidence was insufficient to

support her conviction of possession for sale or delivery of a controlled

substance in excess of twenty-six grams. Althea Myers’ husband and co-

defendant, Samuel Myers, failed to file a timely notice of appeal and now asks

this Court pursuant to Rule 4(a) of the Tennessee Rules of Appellate Procedure

to waive the timely filing of the notice of appeal. After consideration of Mr.

Myers’ request, by per curiam order of this Court, we deny his request for a

waiver and dismiss his appeal.1 We affirm Althea Myers’ conviction.



        Althea Myers argues that although she was an occupant in the house, she

was located forty to fifty feet away from the location of the drugs when the police

entered the house. Also, she contends that she played only a minor role in the

offense.



        Great weight is accorded jury verdicts in criminal trials. Jury verdicts

accredit the state’s witnesses and resolve all evidentiary conflicts in the state’s

favor. State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Banes, 874

S.W.2d 73, 78 (Tenn. Crim. App. 1993). On appeal, the state is entitled to both

the strongest legitimate view of the evidence and all reasonable inferences which

may be drawn therefrom. State v. Cabbage, 571 S.W.2d 832 (Tenn. 1978).


        1
          Although Samuel Myers’ appeal has been denied, the evidence in this case overwhelmingly
supports his convictions and his sentence. (Mr. Myers had been arrested for nearly 20 offenses in less
than 2 years, and apparently he was out on bond when he comm itted the crimes in this case.)
Counsel for Mr. Myers on appeal is not the attorney who represented Mr. Myers at trial.



                                                 -2-
Moreover, guilty verdicts remove the presumption of innocence, enjoyed by

defendants at trial, and replace it with a presumption of guilt. State v. Grace,

493 S.W.2d 474 (Tenn. 1973). Appellants, therefore, carry the burden of

overcoming a presumption of guilt when appealing jury convictions. Id.



        When appellants challenge the sufficiency of the evidence, this Court

must determine whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements

of a crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (1979);

Tenn. R. App. P. 13(e); State v. Duncan, 698 S.W.2d 63 (Tenn. 1985); The

weight and credibility of a witness’ testimony are matters entrusted exclusively to

the jury as the triers of fact. State v. Sheffield, 676 S.W.2d 542 (Tenn. 1984);

Byrge v. State, 575 S.W.2d 292 (Tenn. Crim. App. 1978).



        The evidence adduced at trial indicates that police officers discovered

over 51 grams of powder and crack cocaine, $1735 in cash, small plastic bags, a

set of electronic scales, a cocaine grinder, and a loaded gun. The gun was

found in the appellant’s purse, which was next to a set of cocaine scales that had

warm crack cocaine on them. Furthermore, officers discovered baking soda and

pots of boiling water, which are frequently used by to convert powder cocaine

into crack cocaine. Also, police officers testified that the appellant was with her

husband during several drug transactions. Although she was not charged with

any crime involving those transactions, such instances provide evidence of an

intent to sell.



        After reviewing the evidence in a light most favorable to the state, we

conclude the record amply supports the jury’s verdict. We affirm.




                                          ______________________________
                                          JERRY L. SMITH, Judge


                                         -3-
CONCUR:


___________________________
PAUL G. SUMMERS, Judge



___________________________
DAVID G. HAYES, Judge




                              -4-